United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  July 21, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-10810
                            Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BENITO CHAPA-IBARRA, also known as Benito Ibarra Chapa,

                                      Defendant-Appellant.

                       _____________________

                            No. 03-11216
                       ______________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BENITO IBARRA CHAPA,

                                       Defendant-Appellant.


                        --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:03-CR-32-ALL-K
                     USDC No. 3:03-CR-365-ALL-K
                        --------------------

Before HIGGINBOTHAM, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
                          Nos. 03-10810 &
                               03-11216
                                -2-

     Benito Chapa-Ibarra (“Chapa”) appeals from his conviction of

illegal reentry following deportation and from the revocation of

his term of supervised release based on the illegal-reentry

conviction.   IT IS ORDERED that Chapa’s appeals are consolidated.

     Chapa contends that the district court erred by declining to

give his proposed instruction regarding his state of mind about

his citizenship status; erred by declining to instruct the jury

that the Government’s burden of proving alienage meant more than

proving Chapa’s alien birth; erred by denying his motion for a

mistrial; erred by denying him a sentencing adjustment for

acceptance of responsibility; and erred by revoking his term of

supervised release.   Chapa’s contentions are unavailing.

     Illegal reentry is not a specific-intent crime.    The

Government therefore did not need to prove that Chapa had any

intent or knowledge regarding his citizenship status.    See United

States v. Treviño-Martinez, 86 F.3d 65, 68-69 (5th Cir. 1996).

The district court therefore did not err by declining to give

Chapa’s requested instruction regarding his state of mind.

     The district court’s instructions regarding alien status

adequately explained the law and the Government’s burden of

proof.   The district court did not err by declining to give

Chapa’s requested instructions on alien status.   See United

States v. Bishop, 264 F.3d 535, 553 (5th Cir. 2001).



under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          Nos. 03-10810 &
                               03-11216
                                -3-

     The denial of Chapa’s mistrial motion was not an abuse of

discretion.   See United States v. Wyly, 193 F.3d 289, 298 (5th

Cir. 1999).   First, the district court sustained Chapa’s

objection to the prosecutor’s question on which the mistrial

motion was based, before the question was answered.      Second, the

question related to a peripheral issue in the case.      It is highly

unlikely that the jurors would have relied on the prosecutor’s

question to make a finding on the central issue in the case.

     Because Chapa did not seek an acceptance-of-responsibility

adjustment apart from his downward-departure motion, we review

his contention under the plain error standard.      See FED. R. CRIM.

P. 52(b).   There was no plain error in Chapa’s case.     Chapa

continued to deny that he was an alien after he was convicted,

and he accused a witness of committing perjury about his mother’s

birth certificate.   No adjustment was warranted.     See U.S.S.G.

§ 3E1.1(a).

     Chapa’s contention that the district court erroneously

revoked his supervised release is based on his challenge to his

conviction.   Because the conviction is affirmed, the revocation

also is affirmed.

     AFFIRMED.